Citation Nr: 1139535	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for PTSD.  

During the course of the appeal, the issue was expanded to include a claim for service connection for an acquired psychiatric disorder other than PTSD, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that although a claimant may only seek service connection for PTSD, his/her claim "cannot be limited to only that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thusly, in a January 2010 appellate decision, the Board denied the Veteran's claim for service connection for PTSD on the merits and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD to the RO for further evidentiary and procedural development, including for RO consideration of this aspect of the claim in the first instance.  Following this development, the claim for VA compensation for an acquired psychiatric disorder other than PTSD was denied in a May 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in July 2011 and the Veteran now continues his appeal.


FINDING OF FACT

An acquired psychiatric disorder other than PTSD did not have its onset during actively military service.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by active duty, nor may one be presumed to have been.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA).

With respect to the service connection claim presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The service connection claim decided herein stems from the Veteran's application for VA compensation for PTSD that was filed in May 2003.  Prior VCAA notice letters addressed the applicability of the VCAA and of VA's obligations to the Veteran in developing the claim, but only with respect to the issue of entitlement to service connection for PTSD.  Accordingly, in January 2010, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for full procedural compliance in this regard.  Pursuant to this remand, a letter was dispatched to the Veteran in June 2010, which satisfied the above-described mandates.  This notice was followed by a subsequent adjudication by a rating decision/supplemental statement of the case issued in May 2011, thereby curing any defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This adjudication also served to address the merits of this claim in its entirety, thereby avoiding any prejudice to the Veteran and protecting his right to due process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  In this regard, the Board notes that VA has formally determined that the Veteran's military records (other than his dental treatment records) are not obtainable despite a thorough search, which included inquiries to the National Personnel Records Center.  With regard to the present appeal, the documents associated with the Veteran's claims file indicates that all reasonable efforts have been undertaken on the part of VA to obtain any available records pertaining to the Veteran's service.  In a March 2009 memorandum, VA reported the efforts it undertook to develop the Veteran's claim and affirmed that all efforts to obtain the Veteran's hardcopied and electronically archived service records have been exhausted and further efforts to obtain them would be futile.  VA therefore concluded that the Veteran's military records were not available for inclusion into the evidence.  

In regard to the post-service evidence, the Board observes that Social Security Administration (SSA) and VA medical reports relating to the Veteran's psychiatric treatment for the period from 2001 - 2011 have been obtained and associated with the evidence.  The Veteran has submitted no further additional evidence, has affirmed in a July 2008 statement that he has no additional evidence to submit in support of his claim, and has not otherwise identified additional relevant evidence that he requests VA to obtain on his behalf that has not already been associated with his claims file.

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his service connection claims, and that VA, for its part, has conducted an exhaustive search in good faith to obtain all possible government records relating to the Veteran's military service.    

Although the Veteran was not provided with a VA examination addressing the claim on appeal, this deficit does not render the existing record unusable for purposes of adjudicating this claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the matter at issue is not prejudicial to the Veteran's psychiatric disability claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the SSA and VA medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the Veteran's statements regarding continuity of his psychiatric symptoms since service are not credible, and as his statements constitute the only evidence in the present appeal averring a link between his claimed psychiatric disability (other than PTSD) and service, the third element of the McLendon test have not been met (i.e., an indication that the current disability may be associated with the in-service event).  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record pertaining to his psychiatric disabilities, as described above, is sufficient to decide the claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources as any nexus opinion associating any current psychiatric disability would, in view of the current record, be speculative.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges that it has a heightened obligation to consider carefully the benefit-of-the-doubt rule and that its decision must contain a careful and thorough explanation of its findings and conclusions when the veteran's service treatment records are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service connection laws and regulations.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes at this juncture that the Veteran's sole service-connected disability at the present time is hearing loss, rated noncompensably disabling, and that there is no clinical evidence linking his current psychiatric diagnoses with his hearing disability.  As such, no further discussion of service connection for an acquired psychiatric disorder other than PTSD secondary to a service-connected disability is warranted.)

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

As the Veteran's claim for VA compensation for PTSD has been denied on the merits in a prior Board decision, this decision will only address evidence relevant to the Axis I psychiatric diagnoses other than PTSD that appear in the record.

By way of history, the Veteran's claim of service connection for PTSD was denied on the basis that there was no objective evidence to verify the alleged stressor linked to his PTSD diagnosis; specifically, that while stationed in the Philippines during active duty, he was abducted and sexually assaulted by several armed Filipino men.  The Board decision found the Veteran's statements in this regard to be lacking in credibility, citing inconsistencies in the Veteran's account, including his express denial of ever having been the victim of rape or sexual molestation during VA treatment in January 2003.  The Board in this present decision also finds that this evidence tends to demonstrate that the Veteran's historical accounts regarding his history of psychiatric symptoms are not credible, particularly to the extent that he alleges continuity of psychiatric symptoms (other than PTSD) since active service.  As such, the Board concludes that any such statements from the Veteran in this regard are insufficient by themselves to establish a nexus to service through continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's DD 214 Form reflects that he was separated from active duty in August 1979.  VA and SSA medical records indicate that he did not begin receiving psychiatric treatment until the early 1990's, which is at least a decade after leaving service.  A lengthy period without treatment of the claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  It furthermore provides no basis for the Board to presumptively allow the claim for service connection for a psychosis, absent clinical evidence of onset of a psychosis manifested to a compensable degree of impairment within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  

The recent VA and SSA medical reports dated from 2001 to 2011 show that the Veteran's Axis I psychiatric diagnoses (other than PTSD) included depressive disorder NOS (not otherwise specified), dysthymic disorder, and anxiety disorder.  These diagnoses were related to the Veteran's current and ongoing post-service life stressors, including worries and concerns over his declining physical health, marital problems, financial concerns (including bankruptcy because of an incurred debt relating to his stepson's medical expenses), loss of employment, family health concerns (including having to care for ailing parents), and a dispute between his father and his sister-in-law which, according to the Veteran, resulted in his being cut off from a one million dollar inheritance.  The records also reflect that the Veteran was depressed over the news regarding the state of the current war in Iraq.  However, the psychiatric treatment records do not contain any opinion that relates any of the non-PTSD diagnoses on Axis I to the Veteran's military service.  Thusly, in the absence of any clinical evidence linking the Veteran's non-PTSD psychiatric diagnoses to his period of active duty, there is no objective medical basis to warrant an allowance of service connection in this regard.

Lastly, to the extent that the Veteran seeks to relate his current non-PTSD psychiatric disorders with his period of service based on his own personal knowledge of his own condition, because his service records show that he served as an aviation ordnance missile technician, and his post-service VA and SSA records indicate that he was previously employed as a truck driver and corrections officer and was never a trained medical professional, he therefore lacks the requisite education and expertise to present opinion and commentary on matters regarding medical diagnoses, causation, and etiology, and his statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board finds that the weight of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD; his appeal in this regard is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric other than PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


